PER CURIAM
The trial court committed appellant to the custody of the Oregon Health Authority after finding that he suffered from a mental disorder and, asa result, was not able to provide for his basic needs, was not receiving such care as was necessary for his health and safety, and was a danger to himself or others. See ORS 426.005 (l)(f). The trial court further found that appellant met the criteria for commitment as a person with a “chronic mental illness.” See ORS 426.005(l)(f)(C); ORS 426.495. On appeal, appellant argues, among other contentions, that the record does not contain legally sufficient evidence to support the involuntary commitment on any of the grounds stated by the trial court. The state concedes that the record is legally insufficient to support the involuntary commitment and that the judgment should be reversed. We agree and accept the state’s concession.
Reversed.